 GENERAL STORE NO. TWO415The General Store No. Two, Inc. and United Foodand Commercial Workers Union, Local No. 576.Case 17-CA-1152914 December 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 14 December 1983 Administrative LawJudge Steven M. Charno issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The complaint in this case alleges that ihe Re-spondent, General Store' No. Two, Inc., threatenedits employees in order to coerce their acceptanceof wage and benefit concessions at midterm of thecollective-bargaining agreement. The judge agreed,finding that certain statements made by the Re-spondent in the course of discussing with its em-ployees the need for concessions • amounted tothreats in violation of Section- 8(a)(1) of the Act.The issue before us is whether, under the par-ticular circumstances of this case, the Respondent'sstatements did in fact constitute threats which im-paired employee rights under Section 7 of the Act.We answer in the negative and we will dismiss thecomplaint.The Respondent owns and operates three gro-cery stores in the Kansas City, Missouri area. It isa member of the Retail Grocers Association ofGreater Kansas City (the Association), an employ-er's association consisting mostly of independentgrocers. United Food and Commercial WorkersUnion, Local No. 576 (the Union) is the exclusiverepresentative of the sales employees of the Re-spondent and of the emplOyees of a number ofother grocery store operators in the area. The col-lective-bargaining agreement between the Respond-ent and the Union during the events of this caseran from 10 May 1981 through 10 September 1983.By a memorandum of agreement dated 24 Febru-ary 1983' the Union granted substantial wage andbenefit concessions to Milgram Food Stores, a gro-cery chain in the Kansas City area. Milgram is indirect competition with the Respondent and other1 All dates refer to 1983 unless otherwise indicatedindependent grocers who are members of the Ass-sociation. 2On 8 March representatives of the Associationmet with the president of the Union to discuss thepossibility of the Union's granting Milgram-typeconcessions to the independent grocers of the As-sociation. It is apparent from the record that theUnion's president indicated that the union leader-ship had no objection to granting the same conces-sions to the independent grocers, but he also indi-cated that final approval would hinge on a vote bythe bargaining unit members who would be affect-ed by the 'concessions. The president stated that, asa prerequisite to the vote, it would be necessary foreach of the employers to meet with its employeesin 'order to inform them of the particulars of theMilgram concessions and to "condition" them concerning the similar concessions contemplated bythe Union and the Association members. When theAssociation's representatives objected to this -directapproach, the Union's president stated that theUnion would not file unfair labor practice chargesas a result of the employers' directly approachingtheir employees to discuss the concessions.The Association members, including the Re-spondent, met 14 March to discuss the union lead-ership's position on the concessions proposal. Themembers were given printed information concern-ing the Milgram concessions and copies of a formletter to be sent to the Union requesting equivalentconcessions. The form letter had been approvedpreviously by the Union's president. The membersalso were instructed to meet with their employeesprior to the vote on concessions in order to "condi-tion" them as suggested by the Union's president.On 16 March the Respondent's owners, AlanGailey and Jim Marsh, met with five of their bar-gaining unit employees. Two of the employeesworked at the Respondent's Kansas City store, twoworked at the North Kansas City store, and oneworked at the Raytown store. The five were con-sidered influential with the Respondent's other em-ployees. Each was either a produce manager or ahead clerk.3Alan Gailey began the meeting by describing thenature of the Milgram concessions. He then ex-plained the impact of the concessions on independ-ent grocers like the Respondent in-the Kansas Cityarea. He emphasized that the Respondent neededsimilar concessions in order to continue operating2 The recad indicates that the Milgram chain is also a member of theAssociation The record is not clear however on whether Milgram andthe independent grocer/members were parties to a single collective-bar-gaining agreement with the Union3 No Issue has been raised as to the possible supervisory capacity ofany of these employees273 NLRB No. 65 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDon a ,competitive basis and to maintain its fairmarket share of the local grocery business. He indi-cated that the independent grocers had approachedthe union leadership with a request- for Milgram-type concessions and that the Union had been re-ceptive to the request. After some discussionGailey informed the five employees that all of thebargaining unit employees would be voting on theconcessions within a few days. Should the unit em-ployees vote to reject the proposal, Gailey statedthat (1) the Respondent would roll back wages uni-laterally; (2) the Respondent's North Kansas Citystore would have to be either sold or closed; and(3) the Milgram concessions would be the Re-spondent's only contract offer at negotiations fol-lowing expiration of the current contract in Sep-tember.On the following day, 17 March, one of the fiveemployees who had been present at the abovemeeting discussed the meeting and the proposedconcessions -with the store manager of .the. Re-spondent's North Kansas City store. During thisdiscussion the manager reiterated the Respondent'sposition that it would have to close the NorthKansas City store if the employees did not acceptthe concessions.No vote on, the concessions was taken amongbargaining .unit members following these incidentsand there is no indication that the Respondent im-plemented any of the alternatives of which Gaileyspoke at the 16 March meeting.The judge found Alan Galley's. three statementsof alternatives made on- 16 March and the relatedstatement of the Respondent's store manager on 17March to be violative of Section 8(a)(1). He con-cluded. that they were threats which interferedwith the employees' right to bargain collectively asto the terms and conditions of their employment.For the reasons given below we do not agree.It is clear that at the 8 March meeting the unionleadership gave at least tacit approval to the Asso-ciation's proposal for concessions _equivalent tothose which the Union had granted to the Milgramchain. The Union's president later approved theform letter to be used by the Association membersto formally request Milgram-type concession. Fur-ther, the Union's president not only , agreed toallow the employers to approach their employeesdirectly to "Condition" them to the concessions, 'hesuggested this course of conduct in the first in-stance. The Union drew no limits on the nature orextent of the -"conditioning" approach to be takenby the Employers. The Union also promised not tofile charges as a result of the Employers' direct,- in-dividual approach. We interpret the Union's posi-tion in these circumstances as one of broad en-dorsement, broad enough to include the reasonablyforeseeable consequences of the employers' desireto persuade their employees to accept the conces-sions.The judge's reliance on Admiral Merchants MotorFreight, 265 NLRB -134 (1982), to support the8(a)(1) findings is misplaced. In that case the em-ployer bypassed the exclusive representative to bar-gain directly with employees concerning benefitsconcessions. The Board found independent 8(a)(1)violations in threats made by the employer,', in addi-tion t• the 8(a)(5) and (1) violations with regard tothe employer's bypassing the union to bargain withemployees. The critical factor which is absent inthe Admiral Merchants situation but present here isthe consent of the union to the employer's' conduct.In Admiral Merchants the 8(a)(1) threats, While in-dependent violations; grew out of the 8(a)(5) con-text: the employer's ignoring the union to negotiatedirectly with employees.4 In the present case theRespondent did not bypass the Union; it acted withthe approval and consent of the employees' exclu-sive representative and at its suggestion.Given the particular circumstances of the casewe find that the statements of the Respondentwhich the judge found violative were part of acourse of conduct which the Union had encour-aged and broadly approved. The statements madeby Alan Gailey on 16 March were part of a com-munication with the employees which was support-ed by the Union. The statement made by the Re-spondent's store manager on 17. March was a con-tinuation of that communication. Under these par-ticular circumstances we conclude that the Re-spondent's statements did not reasonably tend tointerfere with, restrain, or coerce the employees inthe exercise of their rights under the Act. There-fore we do not adopt the judge's conclusions oflaw and we will dismiss the complaint in its entire-ty.54 -Admiral Merchants Motor Freight, above at fn 55 We also note that Alan Galley's 16 March statements were precededby an explanation of the nature of the Milgram concessions, their eco-nomic impact on independent grocers in the area, and the Respondent'sneed to maintain a competitive position in its market Under the circum-stances, where there is no indication whatsoever that the Respondent hadbypassed the Union and where the Respondent has prefaced its state-ments with relevant, objective, economic considerations, we find that the16 March statements were a legitimate expression of the Respondent'sreasonable economic alternatives, protected by .Sec 8(c) The 17 Marchstatement, as a continuation of the Respondent's communication with itsemployees, carried the same 8(c) protection'With respect to our colleague's dissenting opinion, we disagree withhis rhetorical inferences and evaluation of the circumstances of this caseAs our analysis indicates, the facts here do not suimort the conclusionthat the Respondent's conduct contravened the Sec 7 rights of its em-ployees GENERAL STORE NO TWO417ORDERThe complaint is dismised.MEMBER ZIMMERMAN, dissenting.-I do not agree with my, colleagues that under thecircumstances here the Respondent was privilegedto threaten its employees- with plant closure, jobloss, unilateral wage cuts, and immutable bargain-ing demands. On the contrary, I would find that•despite the Union's request that the Respondent"condition" employees for wage concessions•theRespondent's statements unlawfully interfered withthe employees' Section '7 right to engage collec-tive bargaining.At a meeting with five key employees the Re-spondent's co-owner declared, that if the employeesfailed to vote for midterm wage concessions theRespondent would (1) close or sell one 'of its threestores, (2) unilaterally reduce wages and fringe ben-efits, and (3) make the proposed concessions itsonly offer at the expiration of the collective-bar-gaining contract. The next day a store manager re-iterated to an employee the threat to sell a store ifconcessions were not forthcoming.My colleagues have reversed the judge's findingsthat these statements were violative of Section8(a)(1) on the grounds that the Union suggestedand consented to the Respondent's approaching theemployees for "conditioning," and that the Re-spondent's statements were protected by Section8(c) of the Act.With respect to the first ground, the majorityreasons that the Respondent's conduct was a "rea-sonably foreseeable consequence" of the Union'stentative endorsement of the wage concessions. Inasking the Respondent to "condition" employees toaccept concessions, the Union's statement cannotreasonably be interpreted as encouraging the Re-spondent to threaten employees with job loss orunilateral cuts if they did not agree to the conces-sions. That the Respondent may have so interpret-ed the Union's statement as permission or acquies-cence does not make the threats permissible. Atissue is the right of employees to be free -of restraintor coercion with respect to their Sectioni 7 rights;interference with that right cannot be excusedsimply because the Union may have encouragedthe Respondent's conduct.In addition I find no basis for my colleague's'conclusion that the threats expressed by the Re-spondent are the type of legitimate expression ofviews or economic predictions protected by Sec-tion 8(c). Accordingly, I would affirm the judgeand I dissent from my colleagues' dismissal of thecomplaint.DECISIONSTEVEN M eHARNO, Adnimistrativ' e Law Judge. Inregp'orise- to a charge 'filed March 16, 1983, a complaintissued on April 22, '1983, alleging that The General StoreNo. Two, Inc. (Respondent)' had violated Section8(a)(1) of the National Labor Relations Act by threaten-ing its employees, with closure Of a facility, unilateralwage reductions,. and a refusal to bargain in good faithwith the United FoOd and Commercial Workers Union;Local No 576 (Union) Respondent's answer denied thecommission of any unfair labor practice.A hearing was held before me in Kansas City, Kansas,on July 5, 1983.2 Briefs were filed by the General Coun-sel, the Charging Party, and the Respondent under duedate of August 9, 1983.FINDINGS OF FACTI. JURISDICTIONRespondent is a Missouri corporation engaged in theretail,sale of groceries, produce, meat, and related prod-ucts at its facilities in Kansas City, Raytown, and NorthKansas City, Missouri. Respondent's gross volume ofbusiness at these facilities exceeds $500,000 annually. Inthe course and conduct of its business operations withinMissouri, Respondent annually purchases goods andservices valued in excess of $50,000 from sources outsidethe State. It is admitted, and I find, that Respondent is.anemployer_ engaged IR commerce within the meaning ofthe Act.The Union is admitted to be, and I find is, a labor or-ganization within; the meaning of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICES' A. BackgroundAt all times relevant the Union has been the exclusivecollective-bargaining representative of Respondent's salesemployees. Respondent and the Union have been partiesto a series of collective-bargaining agreements, the mostrecent of which- was in effect from May 10, 1981,through September 10, 1983 3 The Union also representsthe employees of other. grocers doing business in theKansas City area and, by a February 24 contract supple-ment, it granted significant wage and benefit concessionsto the Milgram grocery chain. Milgram's stores andthose of Respondent are direct competitors.Respondent is a member of the Retail Grocers Asso-ciation of Greater Kansas City (Association). One of theAssociation's functions as a trade organization is to rep-resent its members, including Respondent, in labor nego-tiations.On March 8 the Association's executive director andits attorney met with Carl Nothnagel, the Union's presi-dent, to discuss the availability of the Milgram conces-Respondent was incorrectly identified in the complaint as "GeneralStore Nos 1 & 2, d/b/a Justnte Nos 1, 2 and 3" On Joint motion of theparties at the heanng, the complaint was amended to reflect Respondent'scorrect name2 Transcnpt errors have been noted and corrected3 All dates are in 1983, unless otherwise indicated 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions to grocers who were Members of the Association.Nothnagel stated that, before the Union could grant con-cessions to the Association's members, it would be neces-sary for the grocers to meet with and "condition" theiremployees concerning the concessions. The A'ssociation'sattorney, citing the 'National Labor Relations" Act, ob-jected to the grocers talking directly to their employees.Nothnagel stated that, no charges would be filed and thatit would be necessary for the grocers to meet with theiremployees and discuss the concessions with them. Noth-nagel also noted that an employee vote would have to beheld on the question of whether to grant concess-ions.On March 14, a meeting was held of the Association'smembership. Representatives of the members, includingRespondent's owners Jim Marsh and Alan Galley,. weretold what had transpired at the March 8 meeting withNothnagel, and each of the representatives was given acopy of the Milgram- contract supplement, a letter fromMilgram's president to its employees, and a handwrittenchart showing the impact of the Milgram concessions onthe members' employees. Also distributed a draftletter to the Union requesting concessions similar tothose granted Milgram in order to allow the Associa-tion's- to remain competitive. Gailey 'subse-quenty executed and mailed a copy of this letter toNothnagel.B. The March 16 MeetingOn March 16, Alan Gailey called a 9 a,m, meeting athis office in the Raytown store. Present were Galley,Marsh, and five employees: the' Kansas City store'sproduce manager Ronald Lybarger and ClerkRichard Sanchez, the North Kansas City 'store's producemanager William Stewart and Head Clerk Ruben Chavezand the Raytown store's produce manager Ralph Weant.Galley explained the Milgrarti concessions, as well astheir impact on the grocery industry in the Kansas Cityarea, and stated that Respondent needed comparableconcessions to remain competitive and to maintain itsmarket share. The Milgram contract supplement, theletter from Milgram's president, and the chart preparedby the Association were passed around. Gailey statedthat the Union would soon hold a meeting to vote onwhether to grant similar concessions to Respondent andother Independent grocers. Gailey further stated that,even if the concessions were not approved by that vote,there would be. a wage rollback in the relatively, nearfuture. He went on to explain that the moneys not paidto employees because of the rollback would be held in aescrow account pending the outcome of anticipated lid-gation.4Gailey also told the assembled employees that, whenthe collective-bargaining agreement between Respondentand the Union expired in September, Respondent's onlycontract offer to the Union would be the Milgram con-cessions.5 During the meeting, Stewart stated that he4 The foregoing findings are based primanly on Galley's admissionswhich were corroborated by the employees present at the meeting• 5 Galley's candid admission that he told his ertuiloyees "this is the con-tract that we'll offer and that's all" was confirmed by Respondent's wit-ness Weant who testified that Galley stated that the Milgram concessions"would be the only contract that was offered" in Septemberwould not take a pay cut of the magnitude indicated, towhich no response was. made. Galley stated at somepoint that it was a "hell of a cut" and that he was notsure whether he would vote for it himself. In response toChavez' question of whether Respondent's employeeswould have to take the same pay cut if they voted theUnion. out, Galley answered that the issue was not unionor nonunion, but parity of wage costs among competinggrocers. Galley also stated that he would pay his em-ployees $20 an hour if his competitors had the samewage costs.Finally, Galley told his employees that Respondent'sNorth Kansas City store was losing money because of in-adequate volume and that wage cOncessions might makethat store profitable over the near term.6 Galley furtherstated that the North Kansas City store would have tobe sold or closed without the wage concessions.7Respondent did not implement the pay cuts discussedat this meeting, and Respondent's North Kansas Citystore had not been closed or sold at the time of the hear-ing..C The March 17 IncidentOn March 17, a conversation took place at the front ofRespondent's North Kansas City store between Stewartand Michael Gailey, the manager of that store. At thetime of the conversation, Stewart and Galley had main-tained both a working and a social relationship for ap-proximately 10 years. No one else was present during theconversation. Stewart and Galley discussed the March 16meeting and the Milgram concessions This was not thefirst occasion on which they had discussed the conces-sions. Gatley told Stewart that Respondent would haveto sell the North Kansas City store unless the wage con-cessions were accepted.8 There is no evidence thatGailey talked to any other employee on this subjectDiscussionThe General Counsel contends that Alan Galley'sstatements on March 16 constitute' three separate viola-tions of the Act: a threat to shut down an operationunless wage concessions were granted, a threat to unilat-erally modify terms and conditions of employment, and athreat to refuse to bargain in good faith. Respondentargues that Galley's statements were not threats whenviewed in the context of everything which was saidduring the meeting and that his statements were part ofan isolated incident and therefore de mmimisIt was established that Galley stated that Respondentwould sell or close one its stores unless wage concessionswere granted, that it would make unilateral wage cuts,and that it would bargain from a fixed position on expi-6 Galley so testifiedThe General Counsel's witnesses Stewart, Lybarger, and Chavez, aswell as Respondent's witness Weant, so testified8 Stewart so testified Galley conceded that he stated, in the conversa-tional context of Respondent's competitors paying lower wages, that Re-spondent would have to sell the store before it lost too much money Tothe extent that their -versions of the conversation may be thought to beInconsistent, I credit Stewart who displayed the better memory of whatoccurred GENERALY STORE NO TWO419ration, .of the then current collective-bargaining agree-ment. By making these statements, Galley threatened toinflict economic harm on his employees by engaging in,conduct which was indisputably violative of the Act.?All three of these threats may reasonably' be said tointerfere with the free exercise of employee rights guar-anteed by Section 7 of the Act, ,specifically of the rightof Respondent's employees to bargain collectively con-cerning the terms and conditions- of their employment.See Admiral Merchants Motor Freight, 265 NLRB 134(1982). Given, this finding, neither - Gailey's intent inmaking the statements nor the ultimate_coercive effect ofthose statements is material Fairleigh Dickinson- Universi-ty, 264 NLRB 725 (1982); National Apartment ,LeasingCo., 263.NIAB 15 (1982).Because I found that Gailey's threats tended to inter-fere with the free exercise of employee rights, it is neces-sary to address Respondent's argument that those threatswere merely an isolated incident which does not 'rise tothe level of a violation of the Act. Galley, acting pursu-ant to a union ,request to "condition" Respondent's workforce to accept_ wage concessions, called together five ,admittedly "key" employees and threatened them. Thosethreats envisioned a serious economic impact on all ofRespondent's employees and were made by an individualwhO had the pOwer to carry them out. There is no evi-dence that Respondent ever attempted to retract or repu-diate the threats.. In this context, the presumption _ thatsuch threats will be repeated to and discussed with otheremployees is clearly applicable. See Coach & EquipmentSaks Corp., 228 NLRB 440 (1977); General Stencils, 195NLRB 1109, 1110 (1972). For the foregoing reasons, Ifind that all of Gailey's threats on March 16 were viola-tive of Section 8(a)(1) of the Act.9 Galley's statements therefore fall within one of the definitions of theterm "threat" quoted by Respondent on brief "an indication of some-thing impending and usu [sic] undesirable or unpleasant as ex-pression of an Intention to inflict loss or harm on another by Illegal meansThe General Counsel contends that the conversationon March 17 at Respondent's North Kansas City storediscloses a, further violation of the Act. Respondentargues that the conversation was merely one "betweenindividuals who had a working relationship for manyyears" and that it was an isolated incident. The existenceof a long-standing social and working relationship be-tween Stewart and Michael Galley does not nullify thecoercive effect of Galley's statement. Indeed, a statementof serious economic consequences may have an evengreater impact on an employee when it comes from afriend who is part of management. See Coach & Equip-ment _Sales Corp., supra; _Wichita Eagle 41 Beacon Publish-ing Co., 199 NLRB, 360, 370 (1972) Contrary to Re-spondent's second argument, I do not believe that Mi-chael Galley's statement can be assessed standing alone.Rather, it must be 'considered in connection with and ascorroborative of Alan Galley's similar threat on March16. 'Accordingly, I find that Michael Galley's statementthat the North Kansas City store would be have to besold unless wage concessions were granted was a threatviolative of Section .8(a)(1) of the Act., CONCLUSIONS OF LAW1 The -Respondent is an employer engaged in coin-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.The ,Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By threatening that (a) it would sell or close one ofits stores unless its employees granted wage concessions,(b) it would unilaterally reduce employee wages, and (c)it would refuse to bargain in good faith by adopting afixed and unalterable bargaining position, Respondent hasengaged in unfair labor practices in violation of Section8(a)(1) of the Act. ,4.The aforesaid unfair labor practices effect commercewithin the meaning of Section 2(6) and (7) of the Act.[Recommended Order' omitted from publication.]